Name: Commission Regulation (EEC) No 899/84 of 31 March 1984 amending Regulation (EEC) No 1054/78 following changes to the representative rates to be applied in agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 2.4 . 84 Official Journal of the European Communities No L 92/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 899/84 of 31 March 1984 amending Regulation (EEC) No 1054/78 following changes to the representative rates to be applied in agriculture HAS ADOPTED THIS REGULATION : Article, 1 Article 2 (2) of Regulation (EEC) No 1054/78 is hereby replaced by the following : '2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certi ­ ficates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 C):  before 31 March 1984, with regard to the representative rates, for all currencies of the Member States, referred to in the annexes of Regulation (EEC) No 1223/83 as amended by Regulation (EEC) No 855/84 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ('), as last amended by Regu ­ lation (EEC) No 855/84 (2), Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 (3), as last amended by Regu ­ lation (EEC) No 100/84 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 (s) should apply only in the case of alterations to the repre ­ sentative rates taking place up to 28 June 1982 ; Whereas Regulation (EEC) No 855/84 amending Regulation (EEC) No 1223/83 fixed a new repre ­ sentative rate for all Member States' currencies ; whereas it is therefore appropriate to amend Regu ­ lation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, O OJ No L 338 , 13 . 12 . 1980, p. 1 / Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984 . For the Commission Poul DALSAGER Member ofthe Commission (') OJ No L 132, 21 . 5 . 1983, p. 33 . O OJ No L 90, 1 . 4 . 1984, p. 1 . (J) OJ No L 134, 22 . 5 . 1978 , p. 40 . (4) OJ No L 14, 17 . 1 . 1984, p. 5 . (*) OJ No L 188 , 1 . 8 . 1968 , p. 1 .